Opinion issued July 17, 2003 
 




 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00695-CV
____________

IN RE LARRY LERMA, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Larry Lerma, filed a pro se petition for writ of mandamus,
requesting that this Court compel respondent, Honorable Thomas R. Culver, III, (1) to
rule on relator's motion for new trial filed in cause number 29,693A.  
	We deny the petition.
	The issue is moot.  According to relator's petition, the motion for new trial
was filed on December 16, 2002.  It was therefore overruled by operation of law on
Monday, March 3, 2003, because the seventh-fifth day after sentencing was Saturday,
March 1, 2003.  See Tex. R. App. P. 4.1(a), 21.8.
	The petition for writ of mandamus is therefore denied as moot.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Hedges, Nuchia, and Keyes.
1.    	Judge Culver is the presiding judge of the 240th District Court in Fort Bend
County.